Matter of Shields v Virts (2018 NY Slip Op 06365)





Matter of Shields v Virts


2018 NY Slip Op 06365


Decided on September 28, 2018


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 28, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CENTRA, J.P., PERADOTTO, CARNI, CURRAN, AND WINSLOW, JJ.


929 CA 18-00339

[*1]IN THE MATTER OF JEFF SHIELDS, KEVIN COSTELLO, ERIC MINISCE AND BRIAN RITCHIE, PETITIONERS-APPELLANTS,
vBARRY VIRTS, IN HIS OFFICIAL CAPACITY AS SHERIFF OF WAYNE COUNTY, WAYNE COUNTY SHERIFF'S OFFICE, CHARLES DYE, IN HIS OFFICIAL CAPACITY AS WAYNE COUNTY HUMAN RESOURCES DIRECTOR, WAYNE COUNTY OFFICE OF HUMAN RESOURCES-CIVIL SERVICE, COUNTY OF WAYNE, JAMES J. DUNLAP, ANDREW J. ROSE, THOMAS J. VANETTEN, BRANDON G. BURNETT, ANTHONY J. SENECAL, LACEY L. HENDERSHOT, THOMAS Z. MUNZERT, BRANDON C. LANTRY AND SAMUEL J. ROSS, RESPONDENTS-RESPONDENTS. 


ENNIO J. CORSI, NEW YORK STATE LAW ENFORCEMENT OFFICERS UNION, COUNCIL 82, AFSCME, AFL-CIO, ALBANY, FOR PETITIONERS-APPELLANTS. 
BOYLAN CODE LLP, ROCHESTER (MARK A. COSTELLO OF COUNSEL), FOR RESPONDENTS-RESPONDENTS. 

	Appeal from a judgment of the Supreme Court, Monroe County (William K. Taylor, J.), entered April 27, 2017 in a CPLR article 78 proceeding. The judgment dismissed the petition. 
It is hereby ORDERED that the judgment so appealed from is unanimously affirmed without costs for reasons stated in the decision at Supreme Court.
Entered: September 28, 2018
Mark W. Bennett
Clerk of the Court